Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 4-8 are allowed.

The following is an examiner’s statement of reasons for allowance: Regarding claims 1 and 4-8 the prior art of record does not teach an electro-optical device comprising: a first substrate including a plurality of pixel electrodes; a second substrate having translucency; an electro-optical layer disposed between the first substrate and the second substrate, the electro-optical layer having an optical property that varies in accordance with an electric field generated by the plurality of pixel electrodes; and a spacer disposed between the first substrate and the second substrate, the spacer including a high refractive index portion having a refractive index greater than a refractive index of the electro-optical layer and having a light-absorbing portion configured to absorb light, the spacer being configured to define a distance between the first substrate and the second substrate, wherein the high refractive index portion and the light-absorbing portion are coupled to each other, and the light-absorbing portion is in contact with the plurality of pixel electrodes that are adjacent thereto. 
Ito US 2012/0072581 and Kwon US 20150268512 as previously cited do teach an electro-optical device comprising: a first substrate including a plurality of pixel electrodes; a second substrate having translucency; an electro-optical layer disposed between the first substrate and the second substrate, the electro-optical layer having an optical property that varies in accordance with an electric field generated by the plurality of pixel electrodes; and a spacer disposed between the first substrate and the second substrate, the spacer including a high refractive index portion having a refractive index greater than a refractive index of the electro-optical layer and having a light-absorbing portion configured to absorb light, the spacer being configured to define a distance between the first substrate and the second substrate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU VU whose telephone number is (571)272-1562. The examiner can normally be reached 11:00 - 7:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU VU/               Primary Examiner, Art Unit 2871